IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 634
                                     :
         ORDER REINSTATING AND       :                        CIVIL PROCEDURAL RULES
         AMENDING RULE 230.2 OF THE :
         PENNSYLVANIA RULES OF CIVIL :                        DOCKET
         PROCEDURE                   :
                                     :




                                                ORDER


PER CURIAM

       AND NOW, this 9th day of December, 2015, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been published for public
comment at 45 Pa.B. 1843 (April 11, 2015):

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 230.2 of the Pennsylvania Rules of Civil Procedure is reinstated
and amended in the attached form. The Order of April 23, 2014 suspending Rule 230.2,
No. 594 Civil Procedural Rules Docket (April 23, 2014), is dissolved prospectively as of
the effective date of this Order.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective December 31, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.